Citation Nr: 1526040	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.

Following the hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS), and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an August 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's identified private treatment records have been obtained and associated with the claims file.  VA attempted to obtain the Veteran's service treatment records.  However, a June 2010 response to the request for these records indicates they were lost in a 1973 fire at the National Personnel Records Center.  The Veteran was notified of this in August 2010, and was asked to provide additional information to assist in reconstructing his service treatment records, or provide his own copies if he had any in his possession.  However, insufficient information was obtained, and VA formally found that the records were unavailable in a September 2010 memorandum.

Notably, the Veteran also identified relevant private treatment records from around 1968.  However, during his Board hearing, he stated that these records were destroyed after 7 years and were no longer available.

The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and, to the extent possible, provides an opinion regarding the etiology of the Veteran's claimed condition.  The opinion provided was speculative in nature.  In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiner in this case provided a basis for his speculative opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

With respect to element (1), a current disability, an October 2010 VA examination documented bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  An undated private audiogram, which the Veteran testified he obtained about 6 months prior to filing his claim, also documents hearing loss for VA purposes.  Therefore, element (1) has been satisfied.

With respect to element (2), in-service incurrence of a disease or injury, the RO conceded that the Veteran was exposed to acoustic trauma based upon his DD Form 214, which documented his service as a navigation equipment electrician.  Therefore, element (2) has been satisfied.  As discussed above, however, the Veteran's service treatment records are not available for review, and therefore there are no specific findings from service.

With respect to element (3), a nexus between the in-service acoustic trauma and the current disability, the Veteran underwent a VA examination in October 2010.  He reported that he became aware of his condition in the late 1960's, when his hearing was tested and showed some hearing loss.  The examiner stated that because the service treatment records were destroyed, evidence is lacking to determine the cause of hearing loss.  While acknowledging the speculative nature of the opinion, she concluded that hearing loss was less likely than not related to service, based upon the reported history of noise exposure, the degree of current hearing loss, and lack of any audiometric evidence until 2010.

In support of his claim, the Veteran submitted a private opinion dated May 2015.  This physician opined that hearing loss was more likely than not related to trauma experienced during military service.  His opinion was based on his nine-and-a-half year history treating the Veteran, and a review of all treatment records, including service treatment records.

According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the Board does not find the May 2015 private opinion to be probative.  In finding that the Veteran's hearing loss was related to service, this physician cited to his review of the Veteran's service treatment records, which are not available.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record, and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

In contrast, the October 2010 VA examiner acknowledged that her opinion was, at best, speculative.  Generally, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).  Nevertheless, this examiner stated that, based upon all of the available evidence, including the reported history of noise exposure and the current degree of hearing loss, it was less likely than not that current hearing loss was related to service.  As this opinion is based on an accurate summary of the available evidence, it is more probative in assessing the etiology of the Veteran's hearing loss disability.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, for "chronic" conditions listed under 38 C.F.R. § 3.309, showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking a claimed disability to service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an "organic disease of the nervous system," is a chronic condition under 38 C.F.R. § 3.309.

However, the evidence is against a finding that the Veteran has experienced continuous hearing loss symptomatology since service.  In a May 2010 statement, he reported being told he had hearing loss following a hearing test in 1966.  During his October 2010 VA examination, he again reported becoming aware of hearing loss in the late 1960's after his hearing was tested.  During his May 2015 hearing, he testified that he was not sure when he started noticing problems with his hearing.  Hearing Transcript at 6.  After service, he attended college, but did not give a thought to his hearing until later on when he got to work.  Id.  His wife testified that she first noticed problems with the Veteran's hearing around 1963.  Id. at 7.  Collectively, these statements indicate that, at the earliest, the Veteran first experienced hearing loss symptoms several years after his discharge from service in November 1958.  Therefore, a continuity of symptomatology since service has not been shown.

The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has carefully considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


